Citation Nr: 1140332	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-18 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for synovitis and arthritis, right wrist, claimed as a right wrist disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; Father R. M., Veteran's brother 




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to December 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

A Board hearing was held before the undersigned Veterans Law Judge at the RO in May 2011.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board notes that the record raises a claim of entitlement to a total rating for compensation purposes based on individual unemployability.  At the May 2011 Board hearing, the Veteran testified he has retired because he is limited by his disabilities.  Therefore, this is referred to the RO for appropriate action.


FINDINGS OF FACT

1. The evidence in this case is at least in equipoise, suggesting that the Veteran's tinnitus manifested during, or as a result of, his active military service.

2. The evidence demonstrates that the Veteran's currently diagnosed synovitis and arthritis of the right wrist, claimed as a right wrist disability, is related to his active service.



CONCLUSION OF LAW

1. The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2. The criteria for establishing entitlement to service connection for a right wrist condition have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

Here, in light of the favorable decisions below, the Board finds that any deficiency in the notice provided herein was not prejudicial to the Veteran.

Service Connection 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 3 C.F.R.§ 3.303(b) (2010). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for bilateral tinnitus and a right wrist disability is warranted.  

Bilateral tinnitus

The Veteran contends that he has tinnitus as a result of in-service noise exposure. At a May 2011 Board hearing, the Veteran testified that he was exposed to loud noise as a dental technician during service and his tinnitus started prior to his separation from service.  Specifically, the Veteran believes "standing right next to the loud dental drill all the time... was the main contributing factor."   The Veteran further stated he was an official on a shooting range on Lackland Air Force Base for twenty eight days without any hearing protection.  The Veteran stated he was not exposed to any loud occupational or recreational noise after service.  He testified that he underwent a VA examination where the examiner erroneously recorded that he reported his tinnitus began two years after separation but in fact he stated to the examiner it began two years prior to separation.  See Board hearing transcript, dated May 2011.

The Board notes the Veteran is currently service connected for bilateral hearing loss at a noncompensable rating, effective January 17, 2008, where a June 2008 rating decision conceded in-service noise exposure.

According to the Veteran's in-service treatment record, there is no complaint, treatment, or diagnosis for tinnitus.  The Veteran's October 1969 separation examination is also absent of a tinnitus diagnosis.  There is a record verifying the Veteran was a dental specialist during service.  See in-service treatment records, June 1966 to October 1969.

In June 2008, the Veteran underwent a VA audiological examination where he complained of constant tinnitus, mostly at night.  The examiner noted the Veteran reported his tinnitus started in 1971.  The examiner opined the Veteran's noise exposure during his service in the Air Force was less likely as not the etiology of his current tinnitus.  The examiner based his opinion on the lack of complaint of tinnitus during the Veteran's service and his report that it started in 1971, two years after separation.  See VA examination, dated June 2008.

The Board finds the Veteran's statements and lay evidence credible that he was exposed to loud noise during his military service as a dental technician.  In addition, the Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing tinnitus since service credible and consistent with the nature and circumstances of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).  The Board recognizes the Veteran's testimony that the examiner mistook the his statement at the June 2008 VA audiological examination that he developed tinnitus two years prior to separation from his military service, not two years after.  Furthermore, the Board also recognizes that the Veteran is currently service-connected for bilateral hearing loss and that in-service noise exposure has been conceded.

While there are no in-service medical treatment records in the record of complaints, treatment, or diagnoses of tinnitus, and no positive nexus opinion regarding the etiology of his current diagnosis, the Board finds the medical evidence is at least in relative equipoise on this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred tinnitus from service.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved all doubt in the Veteran's favor.

Right wrist condition

The Veteran seeks entitlement to service connection for a right wrist disability.  He contends that his current condition is due to his active service as a dental technician.  Specifically, he contends that his military occupation as a dental technician his duties including "scaling by hand at the time... [he] was under the training of a periodontist and [he] would just sit there all day long and I'm scaling and scaling and scaling teeth eight hours a day."  The Veteran contends that this repetitive motion for over two years led to Kienbock's disease and severely limited the use of his right wrist.  See Board hearing transcript.   

According to the Veteran's in-service treatment record, there is no complaint, treatment, or diagnosis for a right wrist disability.  The Veteran's October 1969 separation examination is also absent of diagnosis of a right wrist disability.  See in-service treatment records.  The Board notes it is has already been verified that the Veteran was a dental technician during service. 

According to a March 2008 letter from Dr. L. S. Halperin, a private doctor, the Veteran had a long history of Kienbock's disease and was treated with a lunate incision and Silastic implant.  Dr. Halperin stated, "[t]hat type of surgery has since been found to lead to significant synovitis of the wrist and significant arthritis of the wrist."  See Dr. L. S. Halperin's letter, dated March 2008.

Furthermore, Dr. M. Faria, another private doctor, submitted a March 2008 letter opining that he believes "the repetitive nature of his occupation, [e]specially as a [d]ental [h]ygenist caused the progressive wear and tear and loss of function in his right wrist with resultant permanent impairment.  This has occurred over the last 20 years of seeing him as a patient."  See Dr. M. Faria's letter, dated March 2008.

After a careful review of the evidence, the Board finds that the Veteran's VA outpatient treatment records, pertinent lay evidence, and, in particular, the positive nexus opinion provided by the Dr. Faria, demonstrate that his currently diagnosed right wrist condition is related to his period of military service. 

Upon review of the evidence of record, despite the lack of evidence of treatment or a diagnosis during service, given the Veteran's current diagnosis and the positive nexus opinion, the Board finds that the evidence of record is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for a right wrist condition.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted, subject to the regulations governing the payment of VA monetary benefits.

Service connection for synovitis and arthritis of the right wrist, claimed as a right wrist disability, is granted, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


